140 Ga. App. 90 (1976)
230 S.E.2d 97
WISENBAKER
v.
ZEIGLER.
52880.
Court of Appeals of Georgia.
Argued October 5, 1976.
Decided October 21, 1976.
Barham & Bennett, Edward Barham, for appellant.
Blackburn & Bright, Converse Bright, for appellee.
SMITH, Judge.
This case is an action by a mother against the administrator with the will annexed of the estate of the father seeking recovery for the death of their son caused by the gross negligence of the father, which action alleged the existence of sufficient liability insurance to pay the judgment sought. Summary judgment was rendered in favor of the defendant in the court below. Held:
This case is controlled by the decision of this court in Eschen v. Roney, 127 Ga. App. 719 (194 SE2d 589), adversely to the contentions of appellant, irrespective of the allegation as to insurance. The judgment of the trial judge, in accordance therewith, is affirmed.
Judgment affirmed. Deen, P. J., and Webb, J., concur.